DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 3/10/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-7, 10-15, 17, 18, 20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilato et al (US 2008/0264931 A1) in view of Poole (KR 920000640 A).
	Regarding claims 1 and 22, Vilato teaches a coated glass ceramic substrate comprising a glass-ceramic base or bare substrate having a top surface and a bottom surface, the top surface configured as a cooktop and a bottom surface (e.g., lower or inner face) comprising a semi-reflective coating comprising a glass flux and a pigment (i.e., a first layer on the bottom surface of the substrate, the first layer including pigment particles embedded in a glass flux); wherein the semi-reflective layer me be applied to certain locations per the use of masks or be applied in areas with less covering (e.g., spotted, mesh, or speckled) (i.e., the first layer having a textured surface); wherein paint (e.g., polysiloxane) is applied to the areas not covered by masks (i.e.,  a second layer on the first layer, wherein the second layer is a polysiloxane) (para 7, 13, 20, 37-39, 42, 56, 58; fig 1). 
With regard to the limitation “the second layer at least partially filling the textured surface of the first layer so that the second layer is merged into the first layer with components of the first and second layers being hardly distinguishable from one another in a scanning micrograph” Vilato suggests the second layer may be applied by screen printing which matches the process by which the second layer of the instant claims is applied; and the first layer of Vilato is baked at a high temperature (para 62-63) which would result in a dense layer, such as that of the instant claims (see instant specification para 151, 161-162, 183-184); so the combination of Vilato as modified by Poole would be deemed to possess the second layer at least partially filling the textured surface of the first layer so that the second layer is merged into the first layer with components of the first and second layers being indistinguishable from one another in a scanning micrograph.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
	Vilato fails to suggest wherein the first layer comprises pigments in a proportion of more than 50% by weight. However, Vilato teaches the use of both effect pigments and other pigments in the frit/flux (para 37-39).
Poole teaches it was known in the art at the time of invention to coat ceramic based articles with an enamel composition comprising 10 to 90% by weight of a frit glass flux composition and 10 to 90% (i.e., pigments in a proportion of more than 50% by weight) by weight of a pigment (claims).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Poole, to adjust the pigments in the glass flux of Vilato as high as up to 90% by weight in order to achieve the necessary aesthetic effects or coloring.
Regarding claims 2, 3, 5, and 6, Vilato teaches the paint may comprise polysiloxanes (i.e., polymeric layer) and comprises fillers such as pigments up 60% by weight (para 18, 20, 24).
Regarding claims 7 and 13, Vilato teaches the flux may comprise various oxides such as silicon or zinc oxides (i.e., inorganic material and fillers), metal oxide effect pigment particles, and other pigment particles (i.e., fillers)  (para 37).
Regarding claims 4, 10 and 17, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the color of the effect pigments, other pigments, L*, and gloss of the individual layers as well as the combined layers to optimize the color, aesthetic, and decorative effects of the coatings.
Regarding claims 14 and 15, Vilato suggests the flux coating may have a maximum thickness of 3 μm and be applied to select areas using masks (i.e., maximum depth of 100%) (para 39, 56), so these ranges lie within or overlap the ranges of the instant claims.
Regarding claims 11-12, Vilato suggests the applicant of various layers and the use of masks to create voids or non-coated portions in the layers (i.e., textures and omissions in the layers) (para 11, 52-56); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust or add layers to article; wherein the layers added may contain omissions to optimize both the decorative as well as protective properties of the layers.
Regarding claims 18 and 20, Vilato suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the coated glass or glass ceramic substrate is a cooktop comprising a display area and/or a hob, wherein the first and second layers are left out of the display area and/or the hob (para 1-4, 7, 11, 43, 51, 73). 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilato and Poole as applied to claim 1 above, and further in view of Blanco et al (US 3,956,558 A).
Vilato as modified by Poole suggests the coated glass or glass ceramic substrate of instant claim 1.
Vilato as modified by Poole fails to suggest wherein the pigment particles of the first layer have a mean particle size of more than 0.25 μm.
	Blanco teaches a glass flux or frit layer comprising metal oxide pigments; wherein the pigments have an average particle size in the range of 0.5 microns to 2 microns (col 7, line 57 – col 8, line 61).
Therefore, it would have been obvious to substitute the pigments of Blanco for the pigments of Vilato, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilato and Poole as applied to claim 1 above, and further in view of Cnossen et al (US 2006/0251837 A1).
Vilato as modified by Poole suggests the coated glass or glass ceramic substrate of instant claim 1.
Vilato as modified by Poole fails to suggest wherein the first layer has a closed porosity of less than 30%.
Cnossen teaches a scratch-resistant, anti-stick, and low-friction sol-gel coating composition comprising fluoropolymer particles and silica particles; wherein the coating comprises polysiloxane and pigment particles; wherein the coating may be applied to ceramic, glass or enamel surfaces (abstract, para 6-8, 18, 49, 52). Cnossen further suggests that porosity will effect wear resistance in coatings (para 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Cnossen, to reduce the porosity (i.e., closed porosity) of the coating layers of Vilato as modified by Poole to strengthen the wear resistance of the coatings

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilato and Poole as applied to claim 1 above, and further in view of Gregory (US 2,357,399 A).
Vilato as modified by Poole suggests the coated glass or glass ceramic substrate of instant claim 1.
Vilato as modified by Poole fails to suggest wherein the first layer further comprises cracks; wherein the second layer at least partially fills the textured surface and the cracks so that the second layer is merged into the first layer. However, Vilato suggests the use of its coatings on cooking appliances (para 46); and, the semi-reflective layer me be applied to certain locations per the use of masks or be applied in areas with less covering (e.g., spotted, mesh, or speckled) (i.e., the first layer having a textured surface); wherein paint (e.g., polysiloxane) is applied to the areas not covered by masks (i.e.,  a second layer on the first layer, wherein the second layer is a polysiloxane) (para 42, 56).
Gregory teaches composite glass and ceramic articles such as pottery (i.e., cookware) wherein glass which covers an area of the ceramic article is provided with internal fractures functioning as light reflecting facets imparting to the glass covered portion of the article a jewel like quality subject to wide variation; and wherein the surface may have a crackled appearance (title, col 1, lines 1-30; figs 1, 1a, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the aesthetic effects of Gregory (i.e., internal fractures functioning as light reflecting facets or a crackled appearance) to the coated glass or glass ceramic substrates of as modified by Poole to give the articles an aesthetic design such as internal fractures functioning as light reflecting facets or a crackled appearance; therein resulting in a first layer that further comprises cracks; wherein the second layer at least partially fills the textured surface and the cracks so that the second layer is merged into the first layer.

Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilato in view of Poole and Gregory.
Vilato teaches a coated glass ceramic substrate comprising a glass-ceramic base or bare substrate having a top surface and a bottom surface, the top surface configured as a cooktop and a bottom surface (e.g., lower or inner face) comprising a semi-reflective coating comprising a glass flux and a pigment (i.e., a first layer on the bottom surface of the substrate, the first layer including pigment particles embedded in a glass flux); wherein the semi-reflective layer me be applied to certain locations per the use of masks or be applied in areas with less covering (e.g., spotted, mesh, or speckled) (i.e., the first layer having a textured surface); wherein paint (e.g., polysiloxane) is applied to the areas not covered by masks (i.e.,  a second layer on the first layer, wherein the second layer is a polysiloxane) (para 7, 13, 20, 37-39, 42, 56, 58; fig 1).
With regard to the limitation “the second layer at least partially filling the textured surface of the first layer so that the second layer is merged into the first layer with components of the first and second layers being hardly indistinguishable from one another in a scanning micrograph” Vilato suggests the second layer may be applied by screen printing which matches the process by which the second layer of the instant claims is applied; and the first layer of Vilato is baked at a high temperature (para 62-63) which would result in a dense layer, such as that of the instant claims (see instant specification para 151, 161-162, 183-184); so the combination of Vilato as modified by Poole would be deemed to possess the second layer at least partially filling the textured surface of the first layer so that the second layer is merged into the first layer with components of the first and second layers being indistinguishable from one another in a scanning micrograph.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
	Vilato fails to suggest wherein the first layer comprises pigments in a proportion of more than 50% by weight. However, Vilato teaches the use of both effect pigments and other pigments in the frit/flux (para 37-39).
Poole teaches it was known in the art at the time of invention to coat ceramic based articles with an enamel composition comprising 10 to 90% by weight of a frit glass flux composition and 10 to 90% (i.e., pigments in a proportion of more than 50% by weight) by weight of a pigment (claims).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Poole, to adjust the pigments in the glass flux of Vilato as high as up to 90% by weight in order to achieve the necessary aesthetic effects or coloring.
Vilato as modified by Poole fails to suggest wherein the first layer having a textured surface comprising cracks. However, Vilato suggests the use of its coatings on cooking appliances (para 46); and, the semi-reflective layer me be applied to certain locations per the use of masks or be applied in areas with less covering (e.g., spotted, mesh, or speckled) (i.e., the first layer having a textured surface); wherein paint (e.g., polysiloxane) is applied to the areas not covered by masks (i.e.,  a second layer on the first layer, wherein the second layer is a polysiloxane) (para 42, 56).
Gregory teaches composite glass and ceramic articles such as pottery (i.e., cookware) wherein glass which covers an area of the ceramic article is provided with internal fractures functioning as light reflecting facets imparting to the glass covered portion of the article a jewel like quality subject to wide variation; and wherein the surface may have a crackled appearance (title, col 1, lines 1-30; figs 1, 1a, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the aesthetic effects of Gregory (i.e., internal fractures functioning as light reflecting facets or a crackled appearance) to the coated glass or glass ceramic substrates of as modified by Poole to give the articles an aesthetic design such as internal fractures functioning as light reflecting facets or a crackled appearance; therein resulting a first layer having a textured surface comprising cracks; and a second layer on the first layer, wherein the second layer at least partially fills the textured surface and the cracks so that the second layer is merged into the first layer with components of the first and second layers being indistinguishable from one another in a scanning micrograph.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilato, Poole, and Gregory as applied to claim 23 above, and further in view of Carroll et al (WO 2011/095447 A2).
Vilato as modified by Poole and Gregory teaches the substrate of claim 23.
Vilato as modified by Poole and Gregory fails to suggest wherein the first layer further comprises filler particles made of glass sphere and/or hollow glass spheres.
Carroll teaches it was known in the art at the time of invention to use spherical colorant and/or fillers including that of glass particles in ceramics at the time of invention (abstract, page 1, lines 3-9; page 2, lines 14-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine or substitute the spherical glass particles of Carroll for the pigments and/or fillers of Vilato as modified by Poole and Gregory, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).


Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive.
Applicant contends that the prior art of record fails to suggest the limitation “the second layer at least partially filling the textured surface of the first layer so that the second layer is merged into the first layer with components of the first and second layers being hardly distinguishable from one another in a scanning micrograph.” This is not persuasive.
Vilato suggests the second layer may be applied by screen printing which matches the process by which the second layer of the instant claims is applied; and the first layer of Vilato is baked at a high temperature (para 62-63) which would result in a dense layer, such as that of the instant claims (see instant specification para 151, 161-162, 183-184); so the combination of Vilato as modified by Poole would be deemed to possess the second layer at least partially filling the textured surface of the first layer so that the second layer is merged into the first layer with components of the first and second layers being indistinguishable from one another in a scanning micrograph.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783